            Case 1:19-cr-00066-LTS Document 31 Filed 01/04/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19-CR-66-LTS

ANGEL REYES,

                 Defendant.

-------------------------------------------------------x


                                            MEMORANDUM ORDER

                 The Court has received and reviewed Mr. Reyes’ Motion for Compassionate

Release pursuant to 18 U.S.C. section 3582 (Docket Entry No. 27), and the parties’ subsequent

briefing (Docket Entry Nos. 29 and 30). Mr. Reyes seeks a reduction of his sentence to time

served and release to an inpatient substance abuse treatment facility. (Docket Entry Nos. 27 and

30.)

                 Mr. Reyes makes his application for compassionate release pursuant to 18 U.S.C.

section 3582(c)(1)(A), which provides, in relevant part, that:

                 the court . . . upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or
                 the lapse of 30 days from the receipt of such a request by the
                 warden of the defendant’s facility, whichever is earlier, may
                 reduce the term of imprisonment . . . after considering the factors
                 set forth in section 3553(a) to the extent that they are applicable, if
                 it finds that . . . extraordinary and compelling reasons warrant such
                 a reduction . . .




REYES - COMP RLS MEMORD.DOCX                               VERSION JANUARY 4, 2021                 1
          Case 1:19-cr-00066-LTS Document 31 Filed 01/04/21 Page 2 of 6




18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through Pub. L. 116-179). 1 The Court therefore

considers “the factors set forth in section 3553(a) to the extent that they are applicable,” and then

considers, in light of those factors, whether the defendant’s proffered “extraordinary and

compelling reasons” for a sentence reduction warrant such a reduction. The Court may consider

“the full slate of extraordinary and compelling reasons that an imprisoned person might bring

before [it] in motions for compassionate release” in determining whether those reasons warrant a

sentence reduction. United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). “The defendant

has the burden to show he is entitled to a sentence reduction” under section 3582(c)(1)(A).

United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020).

               Section 3553(a) directs that the Court

               shall consider . . . the nature and circumstances of the offense and
               the history and characteristics of the defendant; . . . the need for the
               sentence imposed . . . to reflect the seriousness of the offense,
               promote respect for the law, and to provide just punishment for the
               offense; . . . to afford adequate deterrence to criminal conduct; . . .
               to protect the public from further crimes of the defendant; . . . to
               provide the defendant with needed educational and vocational
               training, medical care, or other correctional treatment in the most
               effective manner; . . . the kinds of sentences available; . . . [and]
               the need to avoid unwarranted disparities among defendants with
               similar records who have been found guilty of similar conduct. . . .
18 U.S.C.A. § 3553(a) (Westlaw through Pub. L. 116-163). As reflected in the transcript, the

Court considered these factors in connection with Mr. Reyes’ sentencing hearing on Oct. 24,

2019. (Docket Entry No. 25, (“Sent. Tr.”).) Several of these factors remain unchanged. The

nature and circumstances of his offense remain very serious, as Mr. Reyes robbed a commercial

establishment using the threat of a firearm. (Id., at 16:18-20.) Mr. Reyes’ significant criminal



1
       Mr. Reyes has exhausted his administrative remedies. On April 3, 2020, Mr. Reyes sent
       a letter to the warden of MDC requesting compassionate release. (Docket Entry No. 29,
       Exh. A.) That request was denied on May 18, 2020. (Id., Exh. B.)


REYES - COMP RLS MEMORD.DOCX                       VERSION JANUARY 4, 2021                          2
          Case 1:19-cr-00066-LTS Document 31 Filed 01/04/21 Page 3 of 6




record also necessarily remains unchanged. (Id., at 17:17.) However, also as before, his crime

was committed in the context of a life that was marked by a traumatic kidnapping, ongoing

substance abuse issues which date back to the age of 16 or 17 that were the immediate reason for

the robbery, and ongoing serious mental health issues that, together with the substance abuse

issues, were a focus of the Court’s concern at the time of sentencing. (Id., at 17:6-12.) The

Court varied downward from the Guidelines to sentence Mr. Reyes to 30 months of

imprisonment, followed by 3 years of supervised release. (Docket Entry No. 24.) The Court

recommended that the BOP afford Mr. Reyes an opportunity to participate in the RDAP program

(Sent. Tr., at 24:14-16), and imposed special conditions of supervised release requiring that he

participate in a long-term residential substance abuse and mental health treatment program, to be

followed by outpatient substance abuse and mental health treatment for the remainder of the

supervised release term in order, inter alia, to provide needed treatment in the most effective

manner as well as to protect the public. (Id., at 21:18-20; 22:6-8.) The Court also recognized

that Mr. Reyes had exhibited sincere remorse and made significant progress toward rehabilitation

by the time of sentencing. (Id., at 17:21-25; 18:1-9.)

               In support of his argument that the facts of his incarceration and the section

3553(a) factors now present an extraordinary and compelling reason warranting a sentence

reduction, Mr. Reyes argues that the circumstances of the implementation of his custodial

sentence have changed from those anticipated at the time it was imposed, most importantly that

he is confined in the MDC and the procedures implemented there by the BOP in response to the

COVID-19 pandemic have resulted in the unavailability (or at least severely reduced availability)

of substance abuse and mental health treatment, and confinement in circumstances that can




REYES - COMP RLS MEMORD.DOCX                      VERSION JANUARY 4, 2021                          3
          Case 1:19-cr-00066-LTS Document 31 Filed 01/04/21 Page 4 of 6




exacerbate, rather than support the treatment of, his mental health issues. 2 Specifically, Mr.

Reyes proffers that his MDC unit is locked down at all times, with the exception of thrice-

weekly 15-minute showers. (Docket Entry No. 30, at 4-5.) He also proffers that he “has not

seen any mental health providers for months,” which has exacerbated his PTSD. (Docket Entry

No. 27, at 17.) 3 For the following reasons, the Court finds that these circumstances present an

extraordinary and compelling reason which warrants a sentence reduction to facilitate an earlier

transition to the previously-ordered residential substance abuse treatment program.

               In imposing Mr. Reyes’ sentence, the Court balanced the need for punishment,

incapacitation and general and specific deterrence with the clear need for rehabilitative

treatment. (Sent. Tr., at 18:10-19:8.) Mr. Reyes suffers from PTSD, bipolar disorder, and

substance abuse. (Docket Entry No. 27, at 5-6.) The Court found that a below-guidelines

sentence was necessary to accomplish the statutory goals of deterrence and rehabilitation by

providing for reentry preparation during the custodial term and by imposing a special condition

of residential placement in a drug and mental health treatment facility. (Sent. Tr., at 19:3-8.) In

fashioning the sentence, the Court also recommended that Mr. Reyes be afforded the opportunity




2
       Mr. Reyes also argues that an extraordinary and compelling reason exists because, as a
       person who has Hepatitis C, he faces a heightened risk of complications from COVID-19,
       and because he has not been able to secure consistent access to his prescribed
       medications due to BOP restrictions imposed in response to the COVID-19 pandemic.
       (Docket Entry No. 30, at 4-5.) Because the Court finds that Mr. Reyes is entitled to relief
       on other grounds, the Court does not address these additional arguments.
3
       The Government proffers that the BOP has no record of a request for counseling or drug
       treatment services by Mr. Reyes, and further argues that such services remain available to
       him upon his request. (Docket Entry No. 29, at 3.) However, Mr. Reyes remains at the
       MDC, where the range of counseling and treatment programming is limited even absent
       the pandemic, and RDAP is simply unavailable. Accordingly, it does not appear that a
       request by Mr. Reyes for counseling can garner a response appropriate to the need for
       treatment that the Court determined required intensive attention during his custodial
       sentence.


REYES - COMP RLS MEMORD.DOCX                      VERSION JANUARY 4, 2021                             4
          Case 1:19-cr-00066-LTS Document 31 Filed 01/04/21 Page 5 of 6




to participate in the RDAP program during his time in custody. (Id., at 20:1.) That opportunity

appears to have been precluded by Mr. Reyes’ designation to the MDC, the COVID-19

pandemic and the measures the BOP has taken to mitigate the spread of the virus; none of those

circumstances is likely to change before the arrival of Mr. Reyes’ approaching April 6, 2021,

release date. At sentencing, the Court noted that Mr. Reyes’ previous periods of incarceration

had not served well the statutory goals of sentencing, and that the “different approach” of

focusing on addressing Mr. Reyes’ “longstanding substance abuse and mental health problems”

was the most effective way of breaking that cycle to protect the public and provide for his

rehabilitation. (Id., at 18:22-19:13.) However, due to the pandemic and the other circumstances

described above, the custodial aspect of Mr. Reyes’ sentence has not provided the opportunities

for treatment and reentry preparation support that the Court had anticipated. Mr. Reyes has

served approximately 90 percent of the custodial term; the availability of a residential substance

abuse and mental health treatment placement provides an opportunity to further the rehabilitative

purposes of the sentence now, while maintaining a controlled supervision and treatment

environment for Mr. Reyes. (See Docket Entry No. 27, at 21.)

               18 U.S.C. section 3553(a)(2)(D) requires the Court to impose a sentence that is

sufficient but not greater than necessary to provide Mr. Reyes with “needed . . . medical care, or

other correctional treatment in the most effective manner.” Requiring him to serve the remaining

four months of his 30-month custodial sentence is not the most effective manner of achieving,

and would, under the circumstances now presented, constitute a custodial sentence greater than

necessary to achieve, the balance of statutory purposes struck by the original sentence. For the

foregoing reasons and having considered the facts in light of the section 3553(a) factors and

goals, the Court finds that extraordinary and compelling reasons warrant reducing Mr. Reyes’




REYES - COMP RLS MEMORD.DOCX                     VERSION JANUARY 4, 2021                             5
          Case 1:19-cr-00066-LTS Document 31 Filed 01/04/21 Page 6 of 6




custodial sentence to time served plus 14 days, to facilitate direct transfer to the treatment

facility. A special additional term of four months of supervised release, to be served in the

residential facility, is added pursuant to 18 U.S.C. section 3582(c)(1)(A), which will be

followed by the previously-imposed 36 month term of supervised release. The previously

imposed mandatory, standard and special conditions of supervised release will apply during both

the additional and previously-imposed supervised release terms.

               Mr. Reyes’ motion for a reduced sentence pursuant to 18 U.S.C. section 3582 is

granted as set forth above. The Court will also enter an Order on Motion for Sentence Reduction

under 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release).

               This order resolves Docket Entry Number 27.

       SO ORDERED.


Dated: New York, New York
       January 4, 2021
                                                              ___/s/ Laura Taylor Swain__
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




REYES - COMP RLS MEMORD.DOCX                      VERSION JANUARY 4, 2021                        6
